Citation Nr: 0004637	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
with ankylosing spondylitis of the thoracic spine, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) August 1995 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected thoracic spine disability and service 
connection for chronic bilateral eye disability.

By May 1999 rating decision, the RO granted the veteran's 
claim of service connection for bilateral eye disability 
(iritis).  The May 1999 favorable action by the RO renders 
that claim moot as a full grant of the benefit sought.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDING OF FACT

The service-connected thoracic spine disability is associated 
with arthritis and is productive of pain, discomfort, and 
reduced and painful motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5291 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded, 
based on his assertion that disability associated with the 
service-connected thoracic spine disability has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).

Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claim; 
thus, the duty to assist has been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for low back disability, including post 
traumatic arthritis, was granted by RO rating decision in 
March 1977, and a 10 percent evaluation was assigned.  That 
decision was based on the veteran's service medical records 
showing that he sustained low back injury in service 
requiring medical treatment, and post-service medical 
evidence (including periodic VA compensation and pension 
examinations) documenting chronic impairment involving his 
back.  

On VA orthopedic examination in October 1980, ankylosing 
spondylitis involving the lumbar and thoracic spine was shown 
by X-ray study.

By a rating decision in February 1981, the RO increased the 
evaluation of the veteran's service-connected spine 
disability from 10 to 40 percent, also changing the 
underlying diagnosis thereof to rheumatoid arthritis with 
ankylosing spondylitis; the disability was evaluated under 
Code 5002 (rheumatoid arthritis); the 40 percent evaluation 
assigned the service-connected spine disability was confirmed 
by a Board decision in March 1983.

On VA orthopedic examination in May 1982, ankylosing 
spondylitis involving the lumbar and the thoracic spine was 
diagnosed; the examiner indicated that the veteran was unable 
to engage in strenuous physical activity such as lifting, 
climbing, crawling, bending, and stooping.

By RO rating decision in June 1992, separate disability 
evaluations were assigned for the veteran's lumbosacral spine 
and thoracic spine rheumatoid arthritis with ankylosing 
spondylitis; the lumbosacral spine was assigned a 40 percent 
evaluation, and the thoracic spine disability was assigned a 
10 percent evaluation.  That decision was based on April 1992 
VA orthopedic examination report diagnosing the pertinent 
disabilities (X-ray study of the thoracic spine showed minor 
degenerative changes, but no evidence of fracture, 
subluxation, or change of ankylosing spondylitis).

VA medical records from December 1976 to October 1996 reveal, 
in pertinent part, intermittent outpatient treatment for 
pain, tenderness, muscle spasms, and impaired range of motion 
involving the veteran's cervical, thoracic, and lumbosacral 
spine.  In September 1996, he indicated that he experienced 
dorsal (thoracic) spine pain, and morning stiffness, 
suggesting that the pain increased on prolonged walking; 
reportedly, he did not take any anti-inflammatory medication 
and would "prefer to keep it that way;" he felt that his 
back problem was not much of a "disablement;" on 
examination, clinically stable ankylosing spondylitis was 
diagnosed.  

On VA orthopedic examination in April 1998, the veteran 
indicated that his thoracic spine disability was stable for 
the past 10-12 years, but he continued to experience pain, 
especially on motion.  On examination, range of motion of the 
thoracic spine, noted to have been reduced and associated 
with pain in the mid-thoracic region, was to 45 degrees 
flexion, to 35 degrees extension, and to 25 degrees each left 
and right rotation.  Ankylosing spondylitis of the thoracic 
spine was diagnosed.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected thoracic spine 
rheumatoid arthritis and ankylosing spondylitis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5002 and 5291, 
rheumatoid (atrophic) arthritis and limitation of motion of 
thoracic (dorsal) spine, and a 10 percent evaluation is 
assigned.  Although Diagnostic Code 5002 provides for a 
minimum 20 percent evaluation of rheumatoid arthritis, such 
evaluation will be assigned for rheumatoid arthritis as an 
active process.  Chronic residuals of rheumatoid arthritis, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved (here Code 5291).  Where the limitation of 
motion of the specific joints is noncompensable, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For the purpose of rating disability from arthritis, 
multiple involvements of the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints.  38 C.F.R. 
§ 4.45(f).

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 10 percent for the veteran's 
service-connected thoracic spine disability is not warranted.  
It is noted that service connection for rheumatoid arthritis 
with ankylosing spondylitis has been in effect for many 
years.  However, the entirety of the evidence does not 
suggest that rheumatoid arthritis has been in an active stage 
for years.  Thus, consistent with the provisions of Code 
5002, the service-connected thoracic spine disability must be 
rated based on chronic residuals such as limitation of motion 
or ankylosis (complete bony fixation).  As the medical 
evidence does not show that any of the thoracic vertebrae are 
ankylosed, the service-connected disability must be rated 
based on range of motion impairment, in this case Code 5291.

Under Code 5291, a maximum rating of 10 percent is of 
application if the evidence shows moderate or severe 
limitation of motion of the thoracic (dorsal) spine.  As the 
veteran is currently receiving the maximum available 
schedular rating under Code 5291, application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis on which an evaluation 
greater than 10 percent may be assigned under that Code.

The Board notes that the medical evidence of record shows 
that, in addition to the thoracic spine disability subject to 
this appeal, the veteran also has disability, with associated 
pain and functional impairment, involving his cervical and 
lumbosacral spine.  However, service connection is not in 
effect for cervical spine disability; the service-connected 
low back disability (rheumatoid arthritis with ankylosing 
spondylitis) is currently rated 40 percent disabling under 
Codes 5002 and 5289 (rheumatoid arthritis and lumbar spine 
ankylosis), but evaluation of that disability is not 
currently on appeal before the Board.  

As indicated above, all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, 6 Vet. App. at 261-62.  In this case, the 
evidence demonstrates that the veteran experiences pain in 
the entire spine, and the range of back motion is shown to be 
impaired.  However, the medical evidence does not demonstrate 
that separate impairment of range of motion may be attributed 
to the service-connected lumbosacral spine disability and to 
the thoracic spine disability.  The evidence shows that 
impairment of the range of motion of the back constitutes the 
same manifestation of the overall back disability, including 
both the lumbar and thoracic spine.  Assignment of a separate 
disability rating greater than 10 percent for the thoracic 
spine disability (e.g., by analogy to ankylosis under Code 
5288) based on evidence of pain and impairment of the range 
of motion would, in this case, violate the anti-pyramiding 
provision of the 38 C.F.R. § 4.14 discussed above and, as 
discussed above, is unavailable under Code 5291.  

The evidence demonstrates that the veteran's service-
connected thoracic spine disability is associated with 
degenerative arthritis and is productive of symptoms of pain 
and discomfort; yet, a rating in addition to the currently 
assigned 10 percent may not be assigned such disability by 
application of Diagnostic Code 5003.  A separate disability 
rating may be assigned under this code, in the absence of 
limitation of motion, if degenerative or post-traumatic 
changes affect 2 or more major joints or 2 or more minor 
joint groups.  In this case, the pertinent service-connected 
disability is manifested by arthritis of only one minor joint 
group (multiple involvements of the dorsal vertebrae), see 
38 U.S.C.A. § 4.45; a separate disability rating for 
arthritis of the thoracic spine is therefore inappropriate.  

The evidence does not reveal that the veteran's service-
connected thoracic spine disability is associated with 
fractured vertebra, complete spine bony fixation (ankylosis), 
thoracic spine ankylosis, or intervertebral disc syndrome; 
thus, a rating of such disability under Codes 5285, 5286, 
5288, or 5293, respectively, is unwarranted.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected thoracic spine disability 
causes him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  Although he receives 
intermittent medical treatment for such disability, he is not 
shown to have required frequent periods of hospitalization 
due to his service-connected thoracic spine disability.  The 
entirety of the evidence of record does not show that the 
thoracic spine disability alone cause him exceptional 
hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  In 
cases such as this, where there is no evidence of an 
exceptional or unusual disability picture associated with the 
service-connected thoracic spine disability, application of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria, is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

An increased rating in excess of 10 percent for rheumatoid 
arthritis and ankylosing spondylitis of the thoracic spine is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

